SHAW, Justice
(concurring specially).
I concur in the main opinion. I write specially to note the following.
Article XVIII, § 284.01, of the Alabama Constitution of 1901, applies when a proposed constitutional amendment “affects or applies to only one county.” That language is strikingly broad, and nothing in the text of Amendment No. 863 explicitly “affects or applies to” any one particular county. However, there is no challenge raised or any discussion broached that Amendment No. 863 can have any effect or application outside Mobile County, where the Water Works and Sewer Board of the City of Prichard and the Board of Water and Sewer Commissioners of the City of Mobile operate. Thus, there appears to be no dispute that Amendment No. 863 “affects or applies to only one county” as contemplated by § 284.01; I therefore agree with the majority that § 284.01 controls.